      Case 2:20-cv-01329-JAM-DB Document 16 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MELVIN DERELL BALDWIN-GREEN,                      No. 2:20-cv-1329 JAM DB P
12                     Petitioner,
13          v.                                         ORDER
14   PATRICK COVELLO, ACTING
     WARDEN,
15
                       Respondent.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            Before this court are respondent’s motion to dismiss this action and petitioner’s motion to
21
     amend his first amended petition (“FAP”) along with his simultaneously-filed second amended
22
     petition (“SAP”). For the reasons stated below, the court shall grant petitioner’s motion to amend
23
     the FAP and deny respondent’s motion to dismiss this action as moot. Respondent will also be
24
     directed to respond to petitioner’s SAP.
25
     ////
26
     ////
27
     ////
28
                                                      1
      Case 2:20-cv-01329-JAM-DB Document 16 Filed 12/10/20 Page 2 of 2


 1   I.      RELEVANT PROCEDURAL HISTORY

 2           On August 4, 2020, the court directed respondent to file a response to petitioner’s FAP.

 3   (ECF No. 7). Thereafter, on October 2, 2020, respondent filed the instant motion to dismiss the

 4   FAP on the ground that Claim Four in it is unexhausted. (See generally ECF No. 10).

 5           On November 25, 2020, petitioner filed a motion to amend the FAP as well as a SAP.

 6   (ECF Nos. 14, 15). Petitioner contends that the motion to amend should be granted because he

 7   mistakenly included the unexhausted Claim Four in the FAP. (See ECF No. 14 at 2). However,

 8   petitioner states, the simultaneously-filed SAP does not contain Ground Four. (See generally

 9   ECF No. 15). Respondent has not filed objections to petitioner’s motion to amend.

10   II.     DISCUSSION

11           Given that petitioner has remedied the exhaustion deficiency in the FAP by filing the

12   SAP, it appears that petitioner may be entitled to relief if the claimed violations of constitutional

13   right that are alleged are proven. Thus, justice requires that petitioner’s motion to amend the FAP

14   be granted. See Fed. R. Civ. P. 15(a)(2). Consequently, respondent’s motion to dismiss this

15   action shall be denied as moot, and respondent shall be directed to file a response to the SAP.

16           Accordingly, IT IS HEREBY ORDERED that:

17           1. Petitioner’s motion to amend the first amended petition (ECF No. 14) is GRANTED,

18           2. Within fourteen days of the date this order, respondent shall file a response to

19   petitioner’s second amended petition, filed November 25, 2020 (see ECF No. 15); see generally

20   Fed. R. Civ. P. 15(a)(3), and
21           3. Respondent’s motion to dismiss (ECF No. 10) is DENIED as moot.

22   Dated: December 9, 2020

23

24

25

26
27   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/bald1329.100(2)
28
                                                        2
